Citation Nr: 0606505	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities as secondary to 
service connected status post aortic valve replacement with 
history of rheumatic fever.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities as secondary to 
service connected status post aortic valve replacement with 
history of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied claims of entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities as secondary to service connected 
status post aortic valve replacement with history of 
rheumatic fever.  In January 2006, the veteran appeared and 
testified via video-conference telecommunication before the 
undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. §§ 7101(c), 
7102 (West 2002).

The Board notes that, during his hearing before the Board, 
the veteran clarified his argument that he intended to raise 
a claim of entitlement to service connection for arthritis of 
the upper and lower extremities as secondary to service 
connected status post aortic valve replacement with history 
of rheumatic fever.  This claim has not been formally 
adjudicated, and is referred to the RO for appropriate 
action. 




FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's peripheral neuropathy of the upper extremities, 
that first manifested many years after service, is not 
causally related to event(s) in service, to include as a 
residual of service connected status post aortic valve 
replacement with history of rheumatic fever rheumatic fever.

2.  There is no competent evidence of record that the 
veteran's peripheral neuropathy of the lower extremities, 
that first manifested many years after service, is causally 
related to event(s) in service, to include as a residual of 
service connected status post aortic valve replacement with 
history of rheumatic fever rheumatic fever.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in or aggravated by active 
service and is not proximately due to service connected 
status post aortic valve replacement with history of 
rheumatic fever rheumatic fever.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.309(a), 3.310(a) 
(2005).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in or aggravated by active 
service and is not proximately due to service connected 
status post aortic valve replacement with history of 
rheumatic fever rheumatic fever.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.309(a), 3.310(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements and testimony in support of 
his claims; medical records from Brookwood Medical Center; a 
medical statement from Chivers R. Woodruff, Jr., M.D.; clinic 
records from Birmingham, Alabama VA Medical Center; VA 
examination reports dated November 1990, July 2004, August 
2004, and December 2004; an electromyography and nerve 
conduction velocity (EMG/NCV) study conducted at VA in July 
2004; medical literature materials from the 8th edition of 
Primer on the Rheumatic Diseases; and argument provided by 
the veteran's representative.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claims.

The veteran claims entitlement to service connection for 
numbness of the upper and lower extremities.  According to 
his statements and testimony of record, he first noticed 
numbness of the upper and lower extremities in the early 
2000's.  He recalls having joint pain at the time of his 
rheumatic fever with swelling and pain of the right ankle.  
He recalled that his right ankle required radium treatment to 
alleviate his swelling.  He attributes his current symptoms 
of extremity numbness as a residual of his rheumatic fever.  
At his hearing, he testified that his main concern was that 
he manifested arthritis of the extremities as a residual of 
his rheumatic fever, and he has submitted a medical treatise 
document that he believes supports his contentions.  However, 
as indicated at the hearing, the RO has not formally 
adjudicated his arthritis claim, which has been referred to 
the RO in the Introduction section, and the Board limits the 
discussion to the nerve injury issue on appeal.

The veteran's service medical records show that, on May 17, 
1943, he reported for dispensary treatment with a history of 
chest pains and dyspnea one week prior to admission.  Three 
days previous to admission, his right ankle had become 
swollen, red and tender with stiffness of other joints.  He 
was diagnosed with rheumatic fever.  He was treated with 
"Salicylates and bed rest" and discharged on June 4, 1943.  
There is no indication that he received radium treatment to 
the right ankle.  His separation examination, dated April 
1946, indicated a "NORMAL" clinical evaluation of his 
extremities and nervous system.

The veteran filed a claim for numbness of the hands and legs 
by means of a VA Form 21-4138 filing received in March 2004.  
During a July 2004 VA neurology examination, he reported 
numbness of his lower legs and feet greater on the right hand 
side.  He reported undergoing radium treatment with a special 
light on his right ankle in service as it was swollen and 
endentemous.  Physical examination indicated a diagnosis of 
mild peripheral neuropathy perhaps associated with advanced 
age.  There was some mild asymmetry to the neuropathy, and 
the examiner recommended an EMG/NCV study to rule out the 
possibility that the changes may be due to the alleged radium 
treatment in service.  An EMG/NCV study of the lower 
extremities in July 2004 resulted in impressions of mild left 
peroneal nerve neuropathy, and normal nerve conduction study 
(NCS) of the right peroneal nerve.

VA hand examination in August 2004 provided an impression 
that the veteran's complaints of upper extremity numbness 
appeared to be due to rheumatoid arthritis bilaterally that 
was unlikely related to his rheumatic fever in service.  X-
ray examination demonstrated degenerative joint disease (DJD) 
of the phalangeal interphalangeal joints (PIP) and distal 
interphalangeal joints (DIP) bilaterally.  

VA neurological examination in December 2004 included 
findings that the veteran manifested decreased vibratory 
sense in the toes, fingers and ankles as well as decreased 
pinprick in both feet.  Based upon review of the EMG/NCV 
study conducted in July 2004, the examiner provided the 
following diagnosis:

"Clinically, the patient has a mild peripheral 
neuropathy.  By history and by electrophysiologic 
studies, the patient may have had a mild peroneal 
neuropathy in the past.  Almost always, this is 
due to trauma of the peroneal nerve as it crosses 
the fibular head.  Additionally, his symptoms 
began three to four years ago.  This is 
inconsistent with a link to his rheumatic fever.  
In addition, rheumatic fever rarely even causes 
neuropathy.  His neuropathy is likely age related 
and mild."

The medical treatise information provided by the veteran, the 
8th edition of Primer on the Rheumatic Diseases, describes 
acute rheumatic fever as an inflammatory disease 
characterized by fever, polyarthritis and carditis.  It notes 
that the synovitis of rheumatic fever is transient, migratory 
and reversible with the reported joint symptoms generally out 
of proportion to the signs of inflammation.  The onset of 
arthritis is abrupt and initially involves joints of the 
lower extremities in 85% of patients.  It also indicates that 
Jaccoud's syndrome, a deformity of the hands and feet, was 
frequently mistaken for rheumatoid arthritis.  There is no 
indication that peripheral neuropathy of the extremities was 
considered a long-term sequelae of rheumatic fever.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Specified diseases listed as chronic in 
nature, such as organic diseases of the nervous system, may 
be presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §1110, a claimant must prove the existence of (1) 
a disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The lay and medical evidence of record establishes that the 
veteran's numbness of the upper and lower extremities, 
diagnosed as peripheral neuropathy, first manifested many 
years after service.  There is no competent medical evidence 
of record that peripheral neuropathy of the upper and lower 
extremities is causally related to events in service and/or 
is proximately due to service connected status post aortic 
valve replacement with history of rheumatic fever rheumatic 
fever.  A VA examiner in July 2004 considered the possibility 
that an alleged radium treatment of the right ankle could be 
productive of a neuropathy of the right lower extremity, but 
an EMG/NCV found no evidence of injury to the right peroneal 
nerve.  Additionally, a VA neurology opinion in November 
2004, based upon review of the EMG/NCV findings, concluded 
that the onset of the veteran's symptoms were not consistent 
with a link to his rheumatic fever treated in service, and 
indicated that the neuropathy was most likely age related.  

The only evidence of a causal relationship between the 
veteran's peripheral neuropathy of the upper and lower 
extremities and event(s) in service and/or as proximately due 
to service connected status post aortic valve replacement 
with history of rheumatic fever rheumatic fever is the 
veteran's own statements and testimony.  His well-intentioned 
lay beliefs and self-diagnosis, however, is insufficient to 
establish a causal relationship between his current 
disability and event(s) in service, to include as a residual 
of rheumatic fever.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  The Board has carefully 
reviewed the medical treatise documents submitted by the 
veteran, but finds that none of the materials provided 
indicate that peripheral neuropathy manifested many years 
after service may be associated with the long term sequelae 
of rheumatic fever.  To the extent that the materials suggest 
such a possibility, the medical opinion of record based upon 
review of the facts of this case holds more probative value 
than a generic medical treatise document.  Sacks v. West, 11 
Vet. App. 314 (1998).

As such, the Board finds that the preponderance of the 
evidence establishes that the veteran's peripheral neuropathy 
of the upper and lower extremities, that first manifested 
many years after service, is not causally related to event(s) 
in service, to include as a residual of rheumatic fever.  The 
claims of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, therefore, 
must be denied.  The benefit of doubt rule does not apply as 
the preponderance of the evidence is against the claims.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the notice and assistance 
requirements of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, an RO letter dated March 29, 2004, as well as the 
rating decision on appeal and the statement of the case 
(SOC), told him what was necessary to substantiate his 
claims.  In fact, the rating decision on appeal and the SOC 
provided him with specific information as to why his claims 
were being denied, and of the evidence that was lacking.  
This letter satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the March 
2004 letter informed the veteran "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The SOC supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Furthermore, there is no indication that 
any aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  Additionally, neither the veteran nor his 
representative has pleaded with any specificity that a notice 
deficiency exists in this case.

In this regard, the Board notes that the CAVC has recently 
added further requirements to what must be contained in the 
initial notice that is provided with regard to downstream 
elements of a claim for service connection.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, as service connection has 
not been awarded in this case, the Board finds that 
additional notice to the veteran regarding the disability-
rating or effective-date elements of the claims on appeal is 
not warranted.  In any event, the Board finds that any 
notification error in this regard was clearly nonprejudicial 
to the appellant because lack of notice regarding disability-
rating or effective-date did not affect the essential 
fairness of the basic service connection adjudication.  This 
is so because absent a finding that service connection is 
warranted, establishment of a disability rating or an 
effective date could not possibly have been awarded as a 
matter of law.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA clinic records 
identified by the veteran as relevant to his claims on 
appeal.  The RO also obtained medical examination and opinion 
to determine the nature and etiology of the veteran's 
numbness symptoms.  The evidence and information of record, 
in its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities as secondary to 
service connected status post aortic valve replacement with 
history of rheumatic fever is denied.

The claim of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities as secondary to 
service connected status post aortic valve replacement with 
history of rheumatic fever is denied.



____________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


